Rabin Science Park PO Box 4011 Nes Ziona 74140 Tel: (972) 8 9382 721 Fax: (972) 8 9382 730 January 10, 2011 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Mail Stop 4561 Attention: Barbara Jacobs, Assistant Director Re: Sapiens International Corporation N.V. (the “Company”) Form 20-F for the Fiscal Year Ended December 31, 2009 Filed April 29, 2010 File No. 000-20181 Dear Ms. Jacobs: As per the e-mail correspondence between Mr. Michael Johnson of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) and the undersigned, as Chief Financial Officer of the Company, on Friday, January 7, 2011, I hereby confirm that the Company intends to file with the SEC its response to the additional comment concerning the above-referenced filing that was provided to the Company by the Staff in its letter dated December 13, 2010, by Tuesday, January 11, 2011. Sincerely, /s/ Roni Giladi Roni Giladi Chief Financial Officer Sapiens International Corporation N.V. cc: Michael Johnson, Division of Corporation Finance Roni Al Dor, President, Chief Executive Officer and Director, Sapiens International Corporation N.V. Michael Rimon, Adv. and Jonathan M. Nathan, Adv., Meitar Liquornik Geva & Leshem Brandwein Paul Weinberg, Adv. www.sapiens.com
